IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10666
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RIGOBERTO RUIZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-147-2-Y
                      --------------------
                           May 4, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Rigoberto Ruiz has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).   Ruiz was

provided with a copy of counsel’s Anders motion and brief.     Ruiz

has filed a response challenging the constitutionality of his

stop, search, arrest, detention, interrogation, and cooperation

with the authorities; challenging the sufficiency of the

evidence; alleging misconduct by law enforcement officers and

prosecutors; and alleging that he received ineffective assistance

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10666
                                 -2-

from his trial counsel.   Ruiz asks this court to deny counsel’s

Anders motion and to appoint new appellate counsel or permit him

to proceed pro se.

     The record has not been adequately developed for us to

consider Ruiz’s ineffective assistance arguments in this direct

appeal.   See United States v. Higdon, 832 F.2d 312, 314 (5th Cir.

1987).    With respect to Ruiz’s remaining claims, our independent

review of the record, counsel’s brief, and Ruiz’s response shows

that there are no nonfrivolous issues for appeal.   Consequently,

Ruiz’s motion to substitute counsel or, alternatively, for leave

to proceed pro se is DENIED AS MOOT, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5th

Cir. R. 42.2.